Citation Nr: 0803319	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  03-09 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1945.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a September 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which denied the veteran's 
claim for service connection.  The veteran testified at a 
hearing in October 2006 before the undersigned Veterans Law 
Judge.  The appeal was remanded by the Board in December 
2006.  The veteran's October 2006 motion to advance his case 
on the docket based on his advanced age has been granted.  38 
C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

A back disorder was not shown in service or within a year 
after active service and is not shown to be related to 
service or an event of service origin.


CONCLUSION OF LAW

A back disorder was not incurred in service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.306, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he injured his back in service when 
he was lifting a heavy box, and that the pain has been 
continuous ever since.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the veteran of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the veteran is 
expected to provide; and (4) must ask the veteran to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in August 2002 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim(s) and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also told that it was 
his responsibility to submit records that would support his 
claim.  In essence, he was asked to submit evidence and/or 
information in her or his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the veteran with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The veteran received notice regarding disability evaluations 
and effective dates in May 2006, prior to final adjudication 
of the claim in the September 2007 supplemental statement of 
the case.

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained private treatment 
records, service medical records, and service personnel 
records.  The veteran did not respond to VA's request that he 
provide additional authorizations for medical records.  The 
veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  The veteran was afforded a VA medical 
examination in September 2007.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Service Connection for Back Disorder

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307), and 
the veteran presently has the same condition.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303, see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  In order for a claim to be granted, 
there must be competent evidence of current disability; of 
incurrence or aggravation of a disease or injury in service; 
and of a nexus between the in-service injury or disease and 
the current disability.  See generally Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom., Epps v. 
West, 18 S. Ct. 2348 (1998), Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.

The veteran testified that in service, while lifting a heavy 
box, he heard a popping noise in his back which was followed 
by pain that has been continuous ever since.  The veteran is 
certainly competent to testify as to his own symptoms.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  However, 
his testimony alone, without the support of a medical opinion 
as to diagnosis and causation, is not sufficient evidence to 
grant his claim.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994), Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The veteran was examined by VA in September 2007 in 
order to determine the etiology of his current back 
disability.  The examiner reviewed the veteran's records and 
found that the veteran's current back disorder is less likely 
than not due to service.  There is no medical evidence of 
record that provides a contrary opinion.  The private medical 
records associated with the claims folder show treatment and 
the current level of disability, but do not provide a nexus 
opinion linking the current back disability with service.  
The April 2005 report from Dr. Gaede reports the veteran's 
history of injuries in service but does not relate his 
current disability to them and indicates that the veteran had 
been seen by him several times since 2002.  Additionally, the 
service medical records contain no evidence of complaints of 
or treatment for any back injury, and the veteran's spine is 
noted to be normal on discharge from service.  

The earliest evidence of treatment for any sort of back 
problem is a statement by Dr. Mitchell that he treated the 
veteran for a back injury in 1958.  Even if the veteran was 
seen in 1958 and continuously thereafter, there were still 
thirteen years after service during which the veteran did not 
complain about or seek treatment for his back.  The Board 
notes that this absence of evidence constitutes negative 
evidence tending to disprove the claim that the veteran had 
an injury or disease in service which resulted in chronic 
disorder or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  The 
lack of any objective evidence of continuing complaints, 
symptoms, or findings for many years between the period of 
active duty and the first complaints or symptoms of a back 
disorder is itself evidence which tends to show that a neck 
disorder did not have its onset in service or for many years 
thereafter.

The Board has considered the veteran's statements regarding 
his current back disorder and the back injury he experienced.  
In view of the fact that the veteran's back was noted to be 
normal at discharge from service, that the veteran did not 
seek treatment for any back problems until at least thirteen 
yeast after service, and that a VA examiner found the 
veteran's current back disorder is not related to service, 
the Board concludes that any back pain the veteran may have 
experienced as a result of his claimed injury was no more 
than acute and transitory.  See Buchanon v. Nicholson, 
451 F.3d 1331 (2006) (the Board may weigh the lack of 
contemporaneous medical records against a veteran's lay 
evidence, but that the lack of such records does not render 
lay evidence not credible).

The preponderance of the evidence is against the veteran's 
appeal for service connection.  Because the evidence is not 
in equipoise, the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant a 
more favorable result.  Therefore, the appeal cannot be 
granted.




ORDER

The appeal for service connection for a back disorder is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


